DETAILED ACTION
Status of Claims
This action is in reply to the communication(s) filed on 28 June 2022.
Claims 1, 3-5, 9-13, 15-16, and 19-20 are amended by the Applicant.
Claims 1-20 are currently pending.
Claims 1-20 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
The arguments in response to claims objections and rejections under 35 U.S.C § 112(b) have been fully considered and in combination with the Applicant amendments are found persuasive. The Examiner withdraws the claim objections and 112(b) rejections.
The arguments in response to drawing objections have been fully considered and in combination with the Applicant and Examiner’s amendments are found persuasive. The Examiner withdraws the drawing objections.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jack Friedman (518) 560-5940 on 27 July 2022.
The application has been amended as follows: 
 In the Specification
The specification, Par. [0032] is amended as follows:
[0032] More particularly, the first grounding point (GP1) is any metallic point of the hub (14), the outer track (12) of the blade bearing (15), or the main shaft (20) since the first grounding point (GP1) is integral to the hub. This first grounding point (GP1) has a degree of freedom with respect to the nacelle thanks to the blade bearing (15).
The specification, Par. [0042] is amended as follows:
[0042] 	In a second embodiment, as it is shown inFIG. 2, the protection system comprises a third grounding point (GP3) which is the inner track (13) of the blade bearing (15) or any metallic element being physically connected to this track and rotating integrally thereto. This third grounding point (GP3) does not have any degree of freedom, since the third grounding point (GP3) rotates together with the blade bearing (15).
	The specification, Par. [0048] is amended as follows:
[0048] 	More particularly, as it is shown inFIG. 4, the protection system of the first embodiment according to the electrical scheme ofFIG. 1, comprises:
• 	A first receptor (1) which is designed according to the first solid element (S1), wherein the first receptor (1), once installed in the wind generator, is configured for being in contact with a metallic strip of the blade (8) being electrically equivalent to the first point (P0). The first receptor (1) comprises an anti-static resistance bar, according to the first resistive element (R1), such as a guided contact, a wheel or a roller, in contact with the metallic strip of the blade (8) continuously discharging the static charge thereof.
• 	A static charge (2) vertical resistance is linked to the blade (1) receptor that is equivalent to the second solid element (S2), therefore the blade (1) is used for discharging the static charge from the first conductive component (R1) to the first grounding point (GP1), thus allowing only the flow of static electricity,
• 	An insulating beam (3) equivalent to the third solid element (S3) which is located in parallel to the static charge (2) vertical resistance and performing two functions: on the one hand, the insulating beam (3) insulates the second point (P1) with respect to the first grounding point (GP1) so as to prevent the lightning current from flowing along the wind generator main shaft bearings, and on the other hand,the insulating beam (3) acts as a mechanical support of a first and a second arm (5A, 5B). Therefore, the insulating beam (3) is made of insulating materials featuring good mechanical properties capable of holding the protection system. The insulating beam (3) have standard cross-sectional portions, such as L, H, square or rounded profiles, made of plastic material or composite materials (such as fibre-reinforced plastic), in such a way that the third breakdown voltage (V3) must be higher than the first gap breakdown voltage (V0) and the second gap breakdown voltage (V5) so as to guarantee that the lightning strikes cannot flow along it,
• 	A second receptor (4) which is designed according to the fourth solid element (S4) and wherein the second receptor (4), once installed in the wind generator is configured for being in contact with some metallic part of the nacelle, such as the drip rail (9) which is electrically equivalent to the second grounding point (GP2). The second receptor (4) comprises an anti-static resistance bar, such as a wheel or roller, configured for travelling inside the nacelle in contact with said drip rail (9) and avoiding wear thereof. Additionally, the second spark gap (C2) must be found in parallel with this wheel,
• 	The first and second arm (5A, 5B) configured for holding and positioning, respectively, the receptors (1, 4) and driving the lightning current from the receptors up to the grounding points (GP1, GP2). The design of the arms (5A, 5B) must be made so as to avoid any deformation thereof due to distance variations between the hub and the nacelle, and also for preventing any deformation due to the electrodynamic effects of the current from the lightning. Each arm (5A, 5B) comprises a metallic element (10) with a U-profile, the central part of which respectively supporting the receptors (1, 4) and their ends pointing towards the blade and nacelle, respectively. Thus, as it is shown schematically in FIG. 4, the centre of the metallic element (10) is at a distance D1 from the frame (9) which is much bigger than distance D2 being equivalent to the distance between the ends of the metallic element (10) with the frame (9), in order to achieve that the second gap breakdown voltage (V5) is smaller than the fourth breakdown voltage (V4), these same distances being applied so that the first gap breakdown voltage (V0) is smaller than the first breakdown voltage (V1),
• 	A metallic beam (6) linked to the upper part of the insulating beam (3), and being configured so as to be linked to the arms (5A, 5B) and with the static charge (2) vertical resistance, and being electrically equivalent to the second point (P1), and
• 	A metallic base (7) linked to a metallic component, such as bolts (11) fixed to the outer track (12) of the blade bearing (15), or main shaft (20), and to the insulating beam (3) being electrically equivalent to the first grounding point (GP1).
Thus, the only difference with the protection system of the first embodiment and the protection system of the second embodiment is where the static charge (2) vertical resistance electrically connects.

The following changes to the drawings shown below have been approved by the Examiner and agreed upon by Applicant. The Examiner notes the Applicant need not include the text labels, but the text labels have been provided to assist in clarity.

    PNG
    media_image1.png
    605
    700
    media_image1.png
    Greyscale

Figure 1: Applicant's Figure 2, annotated by the Examiner.

    PNG
    media_image2.png
    595
    850
    media_image2.png
    Greyscale


Figure 2: Applicant's Figure 3, annotated by the Examiner.

In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Allowable Subject Matter
Claims 1-20 are allowed.
For the examiner’s statement of reasons for allowance please see the Non-Final Office Action mailed on 29 March 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN C DELRUE whose telephone number is (313)446-6567. The examiner can normally be reached Monday - Friday; 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571)272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN CHRISTOPHER DELRUE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745